ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-108, concluding that DIANE K. MURRAY of JERSEY CITY, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation), RPC 5.3(a) and (b) (failure to supervise employees), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to: 1) practice law under supervision and meet at her office with the supervising attorney on a weekly basis for a period of three years, 2) submit monthly reconciliations of her attorney accounts to the Office of Attorney Ethics on a quarterly basis for a period of three years, 3) refrain from using a signature stamp and destroy all existing signature stamps, and 4) submit proof of her fitness to the Office of Attorney Ethics;
And DIANE K. MURRAY having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And the Court having determined that respondent’s conduct in this matter violated RPC 5.3(a)(b), RPC 1.15(d) and Rule 1:21-6 and that there was not clear and convincing evidence of violation of RPC 1.15(a);
And good cause appearing;
It is ORDERED that DIANE K. MURRAY is hereby reprimanded; and it is further
*341ORDERED that the charge of violation of RPC 1.15(a) is dismissed; and it is further
ORDERED that respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics and shall meet with the supervising attorney at respondent’s office on a weekly basis for a period of three years and until the further Order of the Court; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics monthly reconciliations of her attorney accounts prepared by a certified public accountant, said reconciliations to be submitted on a quarterly basis for a period of three years and until the further Order of the Court; and it is further
ORDERED that respondent is prohibited from using a signature stamp and she shall destroy all existing signature stamps; and it is further
ORDERED that within thirty days after the filing date of this Order, respondent shall submit proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.